By the Court, Beardsley, J.
The manner of receiving the verdict was irregular. The plaintiff, if he chose to do so, might suffer a nonsuit by refusing to appear. This was an important right of which the justice could not deprive him by recognizing the answer of a person unknown, as an appearance for the plaintiff. The justice was bound to see that the plaintiff appeared in person or by some person duly authorized, before he received the verdict. (2 R. S. 244, § 110; Id. p. 246, § 119; Baum v. Tarpenny, 3 Hill, 75.) We cannot intend that this unknown person was the plaintiff, or any one authorized to appear for him. Appearance, in such a case, is much more than a mere matter of form, and the return should show the fact that the plaintiff duly appeared, or the verdict will be deemed irregular.
The judgment of the common pleas, reversing that of the justice, was correct, and should be affirmed.
Judgment affirmed. .